Case 1:20-cv-00475-DKW-KJM Document 45 Filed 07/12/21 Page 1 of 1                                   PageID #: 265
  AO 450 (Rev. 5/85) Judgment in a Civil Case




                                   UNITED STATES DISTRICT COURT
                                                DISTRICT OF HAWAII

   EVE NEVADA, LLC                                           DEFAULT JUDGMENT
                                                              IN A CIVIL CASE
                   Plaintiff,
                                                            Case: CV 20-00475 DKW-KJM
                                                                        FILED IN THE
                     V.                                        UNITED STATES DISTRICT COURT
                                                                    DISTRICT OF HAWAII

                                                                            July 12, 2021
   DIETRICH RILEY, KEITH
                                                                    At 12 o’clock and 40 min p.m.
   WATIMAR, MICHAEL                                                 MICHELLE RYNNE, CLERK
   MCCRACKIN, DOE 7, COREY R.
   EVANS, DOE 12, JOSEPH VISESIO,
   AND OSCAR BOTELHO

                  Defendants.


  [ ]       Jury Verdict. This action came before the Court for a trial by jury. The issues
            have been tried and the jury has rendered its verdict.

  [T] Decision by Court. This action came for consideration before the Court. The
            issues have been considered and a decision has been rendered.

            IT IS ORDERED AND ADJUDGED that default judgment is entered against
            Defendant Corey R. Evans pursuant to the “Findings and Recommendation to
            Grant Plaintiff’s Motion for Default Judgment Against Corey R. Evans”, ECF No.
            43, filed on June 21, 2021 and the “Order Adopting Magistrate Judge’s Findings
            and Recommendation”, ECF No. 44, filed on July 12, 2021. It is further ordered
            that Plaintiff is awarded $4,000.00 for statutory damages, $505.40 for costs,
            $5,961.15 for attorneys’ fees and a permanent injunction against Defendant Evans’
            continued infringement of Plaintiff’s copyright in the Work.

                      July 12, 2021                                    MICHELLE RYNNE
   Date                                                     Clerk

                                                                     /s/ Michelle Rynne by ET
                                                            (By) Deputy Clerk
